Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Adler, J.), imposed August 10, 2001, on the ground that the sentence is both illegal and excessive.
Ordered that the sentence is affirmed.
The sentence imposed was within the statutory guidelines and was not excessive (see People v Neish, 232 AD2d 744; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Prudenti, P.J., Ritter, S. Miller, McGinity and Townes, JJ., concur.